342DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 12-23-2021 has been considered.
The references cited in the PCT submitted by the applicant on 12-23-2021 has been considered.

Response to Amendment
The amendments are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 16-18, 24-25, 28, 31, 36-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) in view of Sumizawa (JP 2007071579 A), Fukukura (JP 2005345430 A), Weiland (US 20050004753 A1), and Huang (US 20180053060 A1).

REGARDING CLAIM 1, Machino discloses, presenting traffic information on a map of a user interface of an electronic device (Machino: [FIG. 5] a presenting lane and vehicle type-specific traffic information on a map of a user interface of an electronic device can be observed.), the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction (Machino: [FIG. 5(232)] the map including a roadway having a plurality of adjacent lanes to carry vehicle traffic in a first direction can be observed.), the traffic information determined based on lane type identification data and vehicle type identification data (Machino: [FIG. 5] the traffic information determined based on lane type identification data and vehicle type identification data can be observed.) a first lane type for the vehicle traffic on the first one of the adjacent lanes (Machino: [FIG. 5(210)] a first lane type for the vehicle traffic on the first one of the adjacent lanes can be observed.), and a first vehicle type for the vehicle traffic on the first one of the adjacent lanes (Machino: [FIG. 5(242)] a first vehicle type for the vehicle traffic on the first one of the adjacent lanes can be observed.), the first lane type is indicated by a first symbol of the first graphic (Machino: [FIG. 5(210)]).
Machino does not explicitly disclose, the traffic information including a first graphic indicating a first traffic density for the vehicle traffic on a first one of the adjacent lanes, wherein the first traffic density is indicated by a first color of the first graphic, and a second graphic indicating a second traffic density for the vehicle traffic on a second one of the adjacent lanes, wherein the second traffic density is indicated by a second color of the second graphic, wherein the first color differs from the second color when the first traffic density differs from the second traffic density.
However, in the same field of endeavor, Sumizawa discloses, “For example, as shown in FIG. 6, the link travel time and the degree of traffic congestion are displayed on the display 2 on the map 302 so that the traffic situation for each lane can be understood. In the example of FIG. 7, the degree of congestion for each lane is expressed by changing the display mode of display objects (arrows 303 and 304) indicating the respective lanes. For example, each lane is displayed in a color corresponding to the degree of congestion” (Sumizawa: [0033]), for the benefit of performing a navigation process using traffic information classified for each lane received from the traffic information.

Machino in view of Sumizawa do not explicitly disclose, and the first vehicle type is indicated by a first line thickness of the first graphic; and a second vehicle type for the vehicle traffic on the second one of the adjacent lanes, and the second vehicle type is indicated by a second line thickness of the second graphic; and the first line thickness differs from the second line thickness when the first vehicle type differs from the second vehicle type.
However, in the same field of endeavor, Fukukura discloses, “According to a third aspect of the present invention, the traffic information acquisition unit may acquire traffic information including a vehicle type, and the display control unit may draw a vehicle mark corresponding to the vehicle type” (Fukukura: [0009]); …the traffic information including the vehicle type may be acquired by an electronic license plate or the like, and the control circuit 8 may be configured to draw the vehicle mark 110 corresponding to the vehicle type. For example, since the height of the truck is high, which obstructs the forward field of view, if the truck and the passenger car are displayed using different vehicle marks, it is possible to select a route avoiding the truck…a 3D map or a photograph map may be used, and at that time, the vehicle mark 110 having a shape corresponding to the type of the map may be displayed” (Fukukura: [0029-0030]), for the benefit of providing a navigation system for cars which enables easy recognition of the condition of traffic congestion.

Fukukura does not explicitly recite the terminology adjacent lanes. However, Fukukura discloses distinct markings corresponding to a vehicle type on a navigational display for vehicles on a shared roadway, thus, capable of displaying a vehicle of an adjacent lane.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Machino to include vehicle type markers taught by Fukukura. One of ordinary skill in the art would have been motivated to make this modification in order to provide a navigation system for cars which enables easy recognition of the condition of traffic congestion.
Machino in view of Sumizawa and Fukukura do not explicitly disclose, a second lane type for the vehicle traffic on the second one of the adjacent lanes, the second lane type is indicated by a second symbol of the second graphic, the first symbol differs from the second symbol when the first lane type differs from the second lane type.
However, in the same field of endeavor, Weiland discloses, “[0046] In the physical configuration data 82, the lane data record 90 includes various attributes 92 that describe features and/or aspects of the represented lane. Some of the attributes 92 of a lane include a "direction of travel", the "type of lane", a "validity period" and "access characteristics." [0047] Some of the different types of lanes include a "through lane", a "left turn lane", a "right turn lane", a "center turn lane", a "left shoulder", a "right shoulder", a "merge", and a "ramp." The (Weiland: [0046-0049]), for the benefit of representing road lanes as data in a database that can be used by a system in a vehicle to provide a safety-related function.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system disclosed by a modified Machino to include various attributes that describe features and/or aspects of the represented lane, the attributes include a "direction of travel", the "type of lane", a "validity period", "access characteristics", "through lane", a "left turn lane", a "right turn lane", a "center turn lane", a "left shoulder", a "right shoulder", a "merge", and a "ramp"  lane specific information taught by Weiland. One of ordinary skill in the art would have been motivated to make this modification in order to represent road lanes as data in a database that can be used by a system in a vehicle to provide a safety-related function.
Machino in view of Sumizawa, Fukukura, and Weiland do not explicitly disclose, provided by vehicles traveling on the adjacent lanes of the roadway in the first direction.
(Huang: [0051]); (Huang: [FIG. 3]) data provided by vehicles traveling on the adjacent lanes of the roadway in the first direction can be observed, for the benefit of V2V sourcing/crowd-sourcing information without a central server for better in- transit communication that minimize road mishaps.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include V2V communication taught by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to V2V source/crowd-source information without a central server for better in-transit communication that minimizes road mishaps.

REGARDING CLAIM 7, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 1, and further, Machino also teaches, the electronic device is an onboard navigation system of a vehicle (Machino: see ¶’s[0023-0026], [FIG. 5]).

REGARDING CLAIM 8, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 1, and further, Machino also teaches, the electronic device is a mobile device (Machino: [0028] The GPS receiver 13 detects the current position of the vehicle on the basis of GPS signals from GPS satellites which are received via an antenna. Current position data showing the current position of the vehicle detected by this GPS receiver 13 are sent to the control unit 10. The speed sensor 14 detects the traveling speed of the vehicle on the basis of an external signal sent thereto from the vehicle in which this navigation apparatus is mounted. Speed data showing the traveling speed of the vehicle detected by this speed sensor 14 are sent to the control unit 10.).

REGARDING CLAIM 9, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 1, and further, Machino also teaches, further comprising presenting a route on the map of the user interface, the route generated based on at least one of a vehicle type of a vehicl(Machino: ¶[0034] Under the control of the control unit 10, the route searching unit 130 searches for a recommended route from the current position of the vehicle to the destination which the user has set up by using the remote control 3 according to search conditions which the user has set up by using the remote control 3. This route searching unit 130 can perform both a search for a route which enables use of car pool lanes and a search for a route which disables use of car pool lanes. ¶[0035] Irrespective of whether the vehicle travels along the recommended route acquired through the route search performed by the route searching unit 130, the route guidance unit 140 generates a route guidance figure and a voice guidance message including the information about a car pool lane as the vehicle travels. The route guidance figure is displayed on the monitor 2, and the voice guidance message is outputted from the audio speaker 4; [0043] When, in above-mentioned step ST16, judging that a car pool lane (HOV) is included in the route, the navigation apparatus then shows a telop for making the user select whether or not the user can use the car pool lane (HOV) (step ST17); [0053] As the HOV information 240, the name 241 of the car pool lane, the types 242 of vehicles which can use the car pool lane (e.g., a general vehicle, a bus, a truck, an emergency vehicle, a hybrid vehicle, a motorcycle, and so on), the number 243 of passengers which is required of the user to use the car pool lane, dates or days 244 of the week on which vehicles can use the car pool lane, and a time zone 244 in which vehicles can use the car pool lane, and the toll fee 245 of using the car pool lane are displayed. As a result, the user can know the details of the car pool lane.).

REGARDING CLAIM 10, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above (Machino in view of Sumizawa, Fukukura, Weiland, and Huang: Limitations and motivations addressed, see claim 1 (supra)).

REGARDING CLAIM 16, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 10, and further, Machino also teaches (Machino: Limitations  addressed, see claim 7 (supra)).

REGARDING CLAIM 17, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 10, and further, Machino also teaches (Machino: Limitations  addressed, see claim 9 (supra)).

REGARDING CLAIM 18, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above (Machino in view of Sumizawa, Fukukura, Weiland, and Huang: Limitations and motivations addressed, see claim 1 (supra)).

REGARDING CLAIM 24, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 18, and further, Machino also teaches (Machino: Limitations  addressed, see claim 7 (supra)).

REGARDING CLAIM 25, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 18, and further, Machino also teaches (Machino: Limitations  addressed, see claim 9 (supra)).

REGARDING CLAIM 28, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 1, and further, Weiland also teaches, the first lane type and the second lane type are respectively identified as a regular traffic lane, a carpool lane, an express lane, a paid lane, a reserved lane, a restricted lane, or an isolated lane (Weiland: [0046-0049]).

REGARDING CLAIM 31, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 1, and further, Machino also teaches, the first vehicle type and the second vehicle type are respectively identified as a car, a truck, a motorcycle, a bus, or a recreational vehicle (Machino: [FIG. 5] the first vehicle type and the second vehicle type are respectively identified as a car, a truck, a motorcycle, a bus, or a recreational vehicle can be observed.).

REGARDING CLAIM 36, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 10, and further, Weiland also teaches (Weiland: limitations addressed, see claim 28 (supra)).

REGARDING CLAIM 37, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 10, and further, Fukukura also teaches, the first vehicle type and the second vehicle type are respectively identified as a car, a truck, a motorcycle, a bus, or a recreational vehicle (Fukukura: [0009] According to a third aspect of the present invention, the traffic information acquisition unit may acquire traffic information including a vehicle type, and the display control unit may draw a vehicle mark corresponding to the vehicle type; [0029]…the traffic information including the vehicle type may be acquired by an electronic license plate or the like, and the control circuit 8 may be configured to draw the vehicle mark 110 corresponding to the vehicle type. For example, since the height of the truck is high, which obstructs the forward field of view, if the truck and the passenger car are displayed using different vehicle marks, it is possible to select a route avoiding the truck; [0030] …a 3D map or a photograph map may be used, and at that time, the vehicle mark 110 having a shape corresponding to the type of the map may be displayed.).

REGARDING CLAIM 39, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 18, and further, Weiland also teaches (Weiland: Limitations addressed, see claim 28 (supra)).

REGARDING CLAIM 40, Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 18, and further, Fukukura also teaches (Fukukura: Limitations addressed, see claim 37 (supra)).

Claims 6, 15, 23, 34-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) Sumizawa (JP 2007071579 A) Fukukura (JP 2005345430 A) Weiland (US 20050004753 A1) Huang (US 20180053060 A1) as applied to claims 1, 10, and 18 above, and further in view of Wang (CN 203535663 U).

REGARDING CLAIM 6 (15, 23, 34-35, and 38), Machino in view of Sumizawa, Fukukura, Weiland, and Huang remains as applied above to claim 1. Machino in view of Sumizawa, Fukukura, Weiland, and Huang do not explicitly disclose, the lane type identification data provided by the vehicles traveling on the adjacent lanes of the roadway is determined based on the vehicles detecting lane type indicators located on the adjacent lanes of the roadway, the lane type indicators including, radio frequency identification (RFID) tags detectable via a RFID reader.
However, in the same field of endeavor, Wang discloses, “This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway” (Wang: [ABS], [0006]), for the benefit of obtaining road identification information to inform driver behavior.
.

Claims 4, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Machino (US 20110264368 A1) Sumizawa (JP 2007071579 A) Fukukura (JP 2005345430 A) Weiland (US 20050004753 A1) Huang (US 20180053060 A1) as applied to claims 1, 10, and 18 above, and further in view of Wang (CN 203535663 U) and Nakamura (US 20120033076 A1).

REGARDING CLAIM 4 (13 and 21), Machino in view of Sumizawa, Fukukura, Weiland, and Huang remain as applied above to claim 1. Machino in view of Sumizawa, Fukukura, Weiland, and Huang do not explicitly disclose, the lane type identification data provided by the vehicles traveling on the adjacent lanes of the roadway is determined based on the vehicles detecting lane type indicators located on the adjacent lanes of the roadway.
However, in the same field of endeavor, Wang discloses, “This utility model-based lane recognition device RFID code chip of RFID technology embedded in the roadway” (Wang: [ABS], [0006]), for the benefit of obtaining road identification information to inform driver behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation device disclosed by a modified Machino to include RFID taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to obtain road identification information to inform driver behavior.

However, in the same field of endeavor, Nakamura discloses, “According to the present invention, since the frequency threshold value and/or amplitude threshold value used for judging that the wheels of the vehicle are contacting rumble strips are set such that the values are smaller in the case when it is judged that there is a lane departure tendency than in the case when it is judged that there is no lane departure tendency, when a lane departure tendency occurs, the frequency threshold value or the amplitude threshold value can be set at a larger value to prevent erroneously detecting vibration caused by bumps and dips other than rumble strips as vibration caused by rumble strips. Thus, when there is a lane departure tendency, itis possible to accurately detect the fact that the vehicle is contacting a vibration applying structure such as rumble strips” (Nakamura: [0014]), for the benefit of preventing lane departure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation apparatus disclosed by a modified Machino to include rumble strips detection taught by Nakamura. One of ordinary skill in the art would have been motivated to make this modification in order to prevent lane departure.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1, 10, and 18 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           

	/MACEEH ANWARI/                                             Primary Examiner, Art Unit 3663